ante, p. 827. Motion of federal respondents for award of damages granted, and damages awarded to federal respondents only in the amount of $500 pursuant to this Court’s Rule 49.2. Motion of respondents Inland Steel Co. et al. for award of damages granted, and damages in the amount of $500 awarded pursuant to this Court’s Rule 49.2. Request of Inland Steel Co. et al. for award of double costs pursuant to Rule 50.7 denied. Motion of petitioner for award of costs and fees denied.
Justice Blackmun dissents from the awards of damages.